Crew III, J. (dissenting).
We respectfully dissent.
In this proceeding, petitioner demonstrated that while on duty his left ear was injured upon impact of the high intensity of the sound waves emitted from the fire station siren; that the siren suddenly and unexpectedly sounded without any apparent reason; that it was only a fortuitous mischance that he was 60 feet away and beneath the siren when it sounded; and that the loudness and intensity of the sound waves from the siren was greater than what he ordinarily heard from sirens in the distance. The Hearing Officer found that the sounding of the siren constituted a sudden, inopportune, fortuitous mischance, but concluded that the event was not out of the ordinary or unexpected because it was a risk inherent in petitioner’s regular duties. We disagree.
The event that occurred herein is not inherent in police work. Had the "accident” been the result of the siren installed in petitioner’s police vehicle such a conclusion could logically be reached, but such is not the case. We find, therefore, as a matter of law, that petitioner’s injury was the result of an "accident” within the meaning of Retirement and Social Security Law § 363. Accordingly, we would annul the determination and grant the petition.
Levine, J., concurs. Adjudged that the determination is confirmed, and petition dismissed, without costs.